             Case 1:16-cv-05263-AKH Document 349 Filed 01/02/19 Page 1 of 8
             Case 1:16-cv-05263-AKH Document 350 Filed 01/03/19 Page 1 of 8


                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

FUND LIQUIDATION HOLDINGS LLC, as assignee
and successor-in-interest to FrontPoint Asian Event
Driven Fund L.P ., on behalf of themselves and all oth-
ers similarly situated,
                                                          Docket No.: 1: 16-cv-05263-AKH
                                    Plaintiff,

                       V.
                                                          STIPULATION AND ffl 124Jeh8i
CITIBANK, N.A., BANK OF AMERICA, N.A.,                    ORDER REGARDING BRIEFING
JPMORGAN CHASE BANK, N.A., THE ROY AL BANK                FOR PLAINTIFF'S MOTION FOR
OF SCOTLAND PLC, UBS AG, BNP PARIBAS, S.A.,               LEAVE TO AMEND AND FILE THE
OVERSEA-CHINESE BANKING CORPORATION                       PROPOSED FOURTH AMENDED
LTD., DEUTSCHE BANK AG, CREDIT AGRICOLE                   COMPL AINT
CORPORATE AND INVESTMENT BANK, CREDIT
SUISSE AG, STANDARD CHARTERED BANK, DBS
BANK LTD., UNITED OVERSEAS BANK LIMITED,
AUSTRALIA AND NEW ZEALAND BANKING                            USDCSDNY
GROUP, LTD., THE BANK OF TOKYO-MITSUBISHI
                                                             DOCUMENT
UFJ, LTD., THE HONGKONG AND SHANGHAI
BANKING CORPORATION LIMITED, AND JOHN                         LECTRONICALLY FILED•
DOES NOS. 1-50,

                                    Defendants.
            Case 1:16-cv-05263-AKH
            Case 1:16-cv-05263-AKH Document
                                   Document 350
                                            349 Filed
                                                Filed 01/03/19
                                                      01/02/19 Page
                                                               Page 22 of
                                                                       of 88




       Plaintiff Fund Liquidation Holdings LLC, defendants Australia and New Zealand Bank-

ing Group, Ltd., Bank of America, N.A., BNP Paribas, S.A., Credit Agricole Corporate and In-

vestment Bank, Credit Suisse AG, DBS Bank Ltd., Deutsche Bank AG, MUFG Bank, Ltd. (for-

merly The Bank of Tokyo-Mitsubishi UFJ, Ltd.), Standard Chartered Bank, The Royal Bank of

Scotland plc, UBS AG, Oversea-Chinese Banking Corporation Ltd., United Overseas Bank Lim-

ited, The Hongkong and Shanghai Banking Corporation Limited (together, "Defendants"), and

proposed defendants Barclays Bank plc, Commerzbank AG, and ING Bank N.V. (together,

"Proposed Defendants," and together with Defendants, "Stipulating Defendants"), by and

through their respective undersigned counsel, subject to this Court's approval and to the reserva-

tion of rights contained below, hereby agree and stipulate as follows:

       WHEREAS, on October 26, 2018, Plaintiff filed the Third Amended Class Action Com-

plaint (Dkt. 308) against Defendants in the above-captioned action;

       WHEREAS, on November 15, 2018, Defendants filed a motion to dismiss the Third

Amended Class Action Complaint (Dkt. 318), which was fully briefed on December 21, 2018;

       WHEREAS, on December 26, 2018, Plaintiff filed a Motion for Leave to Amend and

File the Proposed Fourth Amended Complaint (Dkt. 347) (the "Motion for Leave to Amend")

that, among other things, sought to name as defendants the Proposed Defendants;

       WHEREAS, in light of the upcoming New Year's Day holiday, and the need for Stipulat-

ing Defendants to coordinate among 17 different defense counsel firms, Plaintiff and Stipulating

Defendants have agreed to the below schedule to respond to the Motion for Leave to Amend;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

       1.      The time for Stipulating Defendants to file opposition memoranda, if any, to the

Motion for Leave to Amend is extended to January 23, 2019.


                                                 1
          Case 1:16-cv-05263-AKH Document 349 Filed 01/02/19 Page 3 of 8
          Case 1:16-cv-05263-AKH Document 350 Filed 01/03/19 Page 3 of 8


         2.      The time for Plaintiff to file a reply memorandum in support of its Motion for

 Leave to Amend is extended to February 8, 2019.

         3.      No defense of any of the Stipulating Defendants to the claims in the Action, in-

 cluding without limitation defenses based upon lack of personal or subject matter jurisdiction,

 lack of standing, lack of capacity, improper venue or a defendant having been improperly named,

 is prejudiced or waived by the execution of, agreement to or filing of this stipulation.

         4.      This stipulation may be executed in facsimile or .pdf form, each of which shall be

 deemed an original. This stipulation, once fully executed, may be submitted to the Court without

 further notice to any party.


 Dated: New York, New York
        January 2, 2019



                                    tA>/J1),
Vincent Briganti
Geoffrey M. Hom
Peter St. Phillip
Christian P. Levis
44 South Broad':'v'ay, Suite 1100
White Plains, New York 10601
Telephone: (914) 997-0500
Fax: (914) 997-0035
vbriganti@lowey.com
ghorn@lowey.com
pstphillip@lowey.com
clevis@lowey.com

Attorneys for plaintiff




                                                  2
                  Case 1:16-cv-05263-AKH
                  Case 1:16-cv-05263-AKH Document
                                         Document 350
                                                  349 Filed
                                                      Filed 01/03/19
                                                            01/02/19 Page
                                                                     Page 44 of
                                                                             of 88




PPn.n'1 ~                                            LawrenceJ. Portnoy
~   -•-·.t   ~··-··-
                 nP

Corey Omer                                           Arthur J. Burke
SULLIVAN & CROMWELL LLP                              Paul S. Mishkin
125 Broad Street                                     Adam G. Mehes
New York, New York 10004                             DAVIS POLK& WARDWELLLLP
Telephone: (212) 558-4000                            450 Lexington Avenue
Fax: (212) 558-3588                                  New York, New York 10017
shanep@sullcrom.com                                  Telephone: (212) 450-4000
omerc@sullcrom.com                                   Fax: (212) 701-5800
                                                     lawrence. portnoy@davispolk.com
                                                     arthur. burke@davispolk.com
Attorneys for defendant Australia and New Zea-       paul.mishkin@davispolk.c om
land Banking Group, Ltd.                             adam.mehes@davispolk.co m

                                                     Attorneys for defendant Bank ofAmerica, NA.


    ~ /Jl; J/uywviuY {/1;41)                            ~ k; V~                         {/JJm)
Christopher M. Viapiano                              Jayant W. Tambe(/
Elizabeth A. Cassady                                 Stephen J. Obie
SULLIVAN & CROMWELL LLP                              Kelly A. Carrero
1700 New York Avenue, N.W., Suite 700                JONES DAY
Washington, D.C. 20006                               250 Vesey Street
Telephone: (202) 956-7500                            New York, New York 10281
Fax: (202) 293-6330                                  Telephone: (212) 326-3939
viapianoc@sullcrom.com                               jtambe@jonesday.com
cassadye@sullcrom.com                                sobie@jonesday.com
                                                     kacarrero@jonesday.com
Michael P. Devlin
SULLIVAN & CROMWELL LLP                              Attorneys for defendant BNP Paribas S.A.
125 Broad Street
New York, New York 10004
Telephone: (212) 558-4000
Fax: (212) 558-3588
devlinm@sullcrom.com

Attorneys for defendani The Bank of
Tokyo-Mitsubishi UFJ, Ltd., nlk/a MUFG Bank,
Ltd.




                                                 3
         Case 1:16-cv-05263-AKH Document 349 Filed 01/02/19 Page 5 of 8
         Case 1:16-cv-05263-AKH Document 350 Filed 01/03/19 Page 5 of 8


~~///Jin)
Andrew Hammond                                       -=-=---=''-f-'.===~- :---t--~~.-~~----
Kim Haviv                                                    tz
WHITE & CASE LLP                                     Joe urtzberg
1155 Avenue of the Americas                           Jason M. Hall
New York, New York 10036                             Adam S. Mintz
Telephone: (212) 819-8200                             CAHILL GORDON & REINDEL LLP
Fax: (212) 354-8113                                   80 Pine Street
ahammond@whitecase.com                               New York, New York 10005
khaviv@whitecase.com                                 Telephone: (212) 701-3000
                                                     hwasher@cahill.com
Darryl S. Lew                                        ekatz@cahill.com
701 Thirteenth Street, NW                            jkurtzberg@cahill.com
Washington, D.C. 20005                               jhall@cahill.com
Telephone: (202) 626-3600                            amintz@cahill.com
Fax: (202) 639-9355
dlew@whitecase.com                                   Attorneys for defendant Credit Suisse AG

Attorneys for defendant Credit Agricole Corpo-
rate and Investment Bank



Gary.Kubek                              '
                                                     Ai~tt          ~ (/r/J,?1)
Erica S. Weisgerber                                  PAUL, WEISS, RIFKIND, WHARTON &
DEBEVOISE & PLIMPTON LLP                             GARRISON LLP
919 Third A venue                                    1285 Avenue of the Americas
New York, New York 10022                             New York, New York 10019
Telephone: (212) 909-6000                            Telephone: (212) 373-3000
Fax: (212) 909-6836                                  asynnott@paulweiss.com
gwkubek@debevoise.com
eweisgerber@debevoise.co m
                                                     Attorneys for defendant Deutsche Bank AG
Attorneys for defendant DBS Bank Ltd.




                                                 4
                                                          Document 349 Filed 01/02/19 Page 6 of 8
                                        1:16-cv-05263-AKH Document
                                   Case 1:16-cv-05263-AKH
                                   Case                            350 Filed 01/03/19 Page 6 of 8


       ~J:;                                                rr 2?            ,   q                 _,,
  / / ~ , , c / ~ W / , i i / [c4~
                                                                    r- • Pi:ii-rlP\f
                                                                                                  ~·t4H/
1'.f,-..n,.,11 T"1 Q,,,....,h,. .. rr,.,.                                ... -··•-J -r··-·-----
                                                                                     ~!'In
...... v ''"""'" ....   J.-1',   ~""""" .....   v ....... 0 ""...

CLEARY GOTTLIEB STEEN &                                             AKIN GUMP STRAUSS HAUER &
HAMILTON LLP                                                        FELD LLP
2000 Pennsylvania Avenue, NW                                        1333 New Hampshire Avenue, N.W.
Washington, D.C. 20006                                              Washington, D.C. 20036
Telephone: (202) 974-1500                                           Telephone: (202) 887-4000
Fax: (202)-974-1999                                                 fspillman@akingump.com
nbamberger@cgsh.com
                                                                    Attorneys for defendant Oversea-Chinese Bank-
Lewis J. Liman                                                      ing Corporation Limited
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
lliman@cgsh.com


Attorneys for defendant The Hongkong and
Shanghai Banking Corporation Limited


                                                                        ~~             J: ~k. Ul//1)    7
Fraser L. Hunter, Jr.                                                   Marc J. Gottdhlge
David S. Lesser                                                         Lisa J. Fried
Jamie S. Dycus                                                          Benjamin A. Fleming
WILMER CUTLER PICKERING                                                 HOGAN LOVELLS US LLP
HALE AND DORR LLP                                                       875 Third Avenue
7 World Trade Center                                                    New York, New York 10022
250 Greenwich Street                                                    Telephone: (212) 918-3000
New York, New York 10007                                                Fax: (212) 918-3100
Telephone: (212) 230-8800                                               marc.gottridge@hoganlovells.com
Fax: (212) 230-8888                                                     lisa.fried@hoganlovells.com
fraser.hunter@wilmerhale.com                                            benjamin.fleming@hoganlovells.com
david. lesser@wilmerhale.com
jamie.dycus@wilmerhale.com                                              Attorneys for defendant Standard Chartered
                                                                        Bank
 Attorneys for defendant The Royal Bank ofScot-
 land pie




                                                                    5
        Case 1:16-cv-05263-AKH Document 349 Filed 01/02/19 Page 7 of 8
        Case 1:16-cv-05263-AKH Document 350 Filed 01/03/19 Page 7 of 8


  ~
i?farkA. Kirsch
                  /t _.liu;J      WJ41)        #a& t: ~~Pjf t(!~J
                                              Dale C. Christensen, Jr.
Eric J. Stock                                 Michael B. Weitman
Jefferson E. Bell                             SEWARD & KISSEL LLP
 GIBSON, DUNN & CRUTCHER LLP                  One Battery Park Plaza
200 Park A venue                              New York, New York 10004
New York, New York 10166-0193                 Telephone: (212) 574-1200
Telephone: (212) 3 51-4000                    Fax: (212) 480-8421
mkirsch@gibsond unn.com                       christensen@sewk is.com
estock@gibsondu nn.com                        weitman@sewkis. com
j bell@gibsondunn. com
                                              Attorneys for defendant United Overseas Bank
Attorneys for defendant UBS AG                Limited




~ 11: ,19-~ !)!/J,n)                          ~~an f ~ ~J,n)
Amanda F. Davidoff
1700 New York Avenue, N.W., Suite 700         Mark D. Villaverde
Washington, D.C. 20006                        MILBANK, TWEED, HADLEY &
Telephone: (202) 956-7500                     McCLOYLLP
Fax: (202) 293-6330                           28 Liberty Street
davidoffa@sullcro m.com                       New York, New York 10005
                                              Telephone: (212) 530-5000
Attorneys for defendant ING Bank NV           dgelfand@milban k.com
                                              mvillaverde@milb ank.com

                                              Attorneys for defendant Commerzbank AG




                                          6
            Case 1:16-cv-05263-AKH Document 349 Filed 01/02/19 Page 8 of 8
            Case 1:16-cv-05263-AKH Document 350 Filed 01/03/19 Page 8 of 8




Yvonne S. Quinn
Jeffrey T. Scott
Matthew J. Porpora
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
Telephone: (212) 558-4000
Fax: (212) 558-3588
braffd@sullcrom.com
quinny@sullcrom.com
scottj@sullcrom.com
porporam@sullcrom.com

Jonathan D. Schiller
Leigh M. Nathanson
Amos E. Friedland
BOIES, SCHILLER & FLEXNER LLP
575 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-2300
jschiller@bsfllp.com
lnathanson@bsfllp.com
afriedland@bsfllp.com

Michael Brille
Melissa Felder Zappala
5301 Wisconsin Avenue, N.W.
Washington, D.C. 20015
Telephone: (202) 237-2727
mbrille@bsfllp.com
mfelder@bsfllp.com

Attorneys for defendant Barclays Bank pie


 SO ORDERED:

 Dated: New York, New York
        January 2,_, 2019


    {12__/t.~~
 Hon. Alvin K. Hellerstein
 Unit~_d State~ Dis~ict J':1d~e
                                            7
